UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA =: _~—_——sHon. Freda L. Wolfson
v. - Crim, No. 19-534

KEVIN ROGERS

ORDER FOR CONTINUANCE

This matter having come before the Court on the joint application of Craig
Carpenito, United States Attorney for the District of New Jersey (by Catherine R.
Murphy, Assistant United States Attorney), and defendant Kevin Rogers (by
Patrick McMahon, Assistant Federal Public Defender), for an order granting a
continuance of the proceedings in the above-captioned matter from the date this
Order is signed through and including December 1, 2019, to permit defense
counsel the reasonable time necessary for effective preparation in this matter
and to allow the parties to enter into plea negotiations; and the defendant being
aware that he has the right to have the matter brought to trial within 70 days of
the date of his appearance before a judicial officer of this court pursuant to Title
18, United States Code, Section 3161(c); and one prior continuance having been
entered; and the defendant, through his attorney, having consented to the

continuance; and for good and sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:
(1) Taking into account the exercise of diligence, the facts of this case
require that defense counsel be permitted a reasonable amount of additional

time for effective preparation in this matter;

(2) Both the United States and the defendant seek additional time to

continue plea negotiations, which would render any subsequent trial of this

matter unnecessary;

(3) The defendant has consented to the aforementioned continuance;

(4) The grant of a continuance likely will conserve judicial resources;

and;

(5) As aresult of the foregoing, pursuant to Title 18, United States Code,
Section 3161(h)(7), the ends of justice served by granting the continuance

outweigh the best interests of the public and the defendant in a speedy trial.
a . |
WHEREFORE, it is on this day of October, 2019;

ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through and including December 1, 2019; and it is further
 

ORDERED that the period from the date this Order is signed through and

including December 1, 2019, and shall be excludable in computing time under

HONORABLE FREDA L. WOLFSON
Chief United States District Judge

the Speedy Trial Act of 1974.

 

Consented and Agreed to by:

{s/ Catherine R. Murphy
Catherine R. Murphy
Assistant U.S. Attorney

4 yf ~
LY & Jt By Pailin “nefigorhon
Patrick McMahon . Adam PY ES to Marien tt
Assistant Federal Public Defender
Counsel for Defendant Kevin Rogers

} f-
Li {2 _-

Defendant Kevin Rogers
